Citation Nr: 1100541	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from September 1946 to April 
1949.  He died in July 1976.  The appellant is the deceased 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for the cause of the Veteran's 
death, and which denied the claim on the merits.  

In November 2010, the appellant was afforded a videoconference 
hearing before the undersigned who is the Acting Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2009, the RO denied 
a claim for service connection for the cause of the Veteran's 
death.  

2.  The evidence received since the RO's June 2009 decision, 
which denied a claim of entitlement to service connection for the 
cause of the Veteran's death, which was not previously of record, 
and which is not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran died in July 1976.  The death certificate lists 
the cause of death as pulmonary tuberculosis.  

4.  The most probative evidence fails to demonstrate that the 
Veteran's cause of death is related to his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
June 2009 decision which denied a claim for service connection 
for the cause of the Veteran's death; the claim for service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence he or she has in his or her possession that may be 
relevant to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of the VCAA notice is 
harmless if the defect is not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA 
notice errors are reviewed under a prejudicial error rule).  

In a letter dated in May 2009, prior to the rating on appeal, the 
appellant was provided notice regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need to 
submit any outstanding evidence that pertained to the claim.  In 
this letter, the appellant was notified of both the reopening 
criteria in addition to the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

To the extent that another VCAA notice was not sent following the 
June 2009 denial of the claim, the burden is on the claimant to 
show that prejudice resulted from the error, rather than on VA to 
rebut a presumed prejudice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  In this case, the January 2010 RO decision came 
less than a year after its June 2009 decision, and the Board 
finds that any notice error did not affect the essential fairness 
of the adjudication as VA has obtained all relevant evidence, and 
as the appellant has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  In this regard, the 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim, as she 
has been afforded the opportunity to submit additional argument 
and evidence, which she has done.  She testified at a hearing in 
November 2010.  In addition, her claim has been denied on no less 
than four previous occasions (in 1997, 2005, 2008, and 2009), and 
a review of the appellant's submissions, received in 2009, and 
2010, indicates that she has an accurate understanding of the 
issue on appeal.  These actions indicate actual knowledge on the 
part of the claimant, and that a reasonable person could be 
expected to understand what was needed.  Id.  Thus, the record 
demonstrates that the appellant had knowledge of what was needed 
to substantiate the claim, which cured any defect in the notice 
provided.  Any defect in the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is any 
prejudice to the appellant in considering this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Furthermore, 
as discussed below, it appears that VA has obtained all relevant 
evidence. Id.  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, 
statements from the National Personnel Records Center (NPRC) 
dated as far back as 1974 indicate that no service treatment 
reports are available, and that if they had ever existed, they 
would likely have been destroyed in the 1973 fire at the NPRC. 
Under such circumstances, there may be a heightened duty to 
search for medical information from alternative sources in order 
to reconstruct the service treatment reports.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  In this case, the RO has attempted to 
obtain any available records from the NPRC on at least three 
occasions after 1974, without success.  See NPRC statements, 
dated in October 1993, March 2006, and April 2008.  The appellant 
has been informed that no service treatment reports are 
available, and her claim has been denied on no less than four 
previous occasions (in 1997, 2005, 2008, and 2009).  In June 
2008, VA obtained the relevant and available evidence from the 
NPRC in the form of Morning Reports, and other records from the 
Veteran's unit.  In summary, it appears that all known and 
available service and post-service records relevant to the issue 
on appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA and 
non-VA records. 

To the extent that an etiological opinion has not been obtained, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. 

In this case, there are no available service treatment reports 
and the Morning Reports and service personnel records do not 
corroborate the appellant's claim that the Veteran was treated 
for tuberculosis during service.  The  Board has determined that 
there is no competent and credible evidence of record in support 
of the claim.  There are no medical treatment reports of record 
that are dated prior to 1976, which is about 26 years after 
separation from service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the 
service reports, and the post-service medical record provide 
evidence against this claim.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
II.  New and Material

The appellant asserts that new and material evidence has been 
presented to reopen the claim for service connection for the 
cause of the Veteran's death.  The Board notes that the appellant 
has argued that service connection is warranted for the cause of 
the Veteran's death based on exposure to radiation during 
service, and that the Veteran's cause of death was lung cancer.  
See e.g., appellant's statements, received in March 2006, January 
2007, and June 2010.  

In April 1993, the appellant filed a claim for service connection 
for the cause of the Veteran's death.  In November 1993, the RO 
denied the claim.  The appellant appealed, and in September 1997, 
the Board denied the claim.  There was no appeal, and the Board's 
decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  
Thereafter, the appellant filed to reopen her claims on several 
occasions, and in April 2005, July 2008, and June 2009, the RO 
denied the claim (either on the merits, or after determining that 
new and material evidence had not been presented).  In each case, 
there was no appeal, and the RO's decisions became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

In October 2009, the appellant filed to reopen the claim.  In a 
January 2010 rating decision, the RO denied the claim.  The 
appellant specifically appealed this decision.  See appellant's 
notice of disagreement, received in February 2010.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.   Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).   

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d) (2010).  Service connection may also be 
granted for active tuberculosis when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  
Service connection for cancer which is claimed to be attributable 
to ionizing radiation exposure during service can be accomplished 
in three different ways.  First, there are [specific] types of 
cancer which will be presumptively service connected.  38 
U.S.C.A. § 1112(c) (West 2002).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was incurred 
during or aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) 
(citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii) (2010).  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the absence of 
such evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.310(a), 3.312 (2010).  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be considered 
as the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b) (2010).  

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312 (2010).  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  Id.  

The most recent and final denial of this claim was in June 2009.  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In this  regard, the RO's June 2009 decision, and the May 2010 
Statement of the Case, indicate that the RO reopened the claim 
and denied it on the merits.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the RO's June 2009 decision 
included the Veteran's certificate of death, which indicated that 
he died in July 1976, and that his cause of death was pulmonary 
tuberculosis.  

There were no service treatment records; statements from the 
National Personnel Records Center (NPRC), dated in July 1974, 
October 1993, March 2006, and April 2008, essentially indicated 
that no service treatment reports were available and, if they 
ever existed, that they likely would have been destroyed in the 
1973 fire at the NPRC.  

The Veteran's discharge (WD AGO 53-58) indicated service from 
September 1946 to April 1949, and that he arrived in Guam, from 
the Philippines, on May 6, 1947, and that he left Guam, for the 
Philippines, on April 3, 1949.  

Reports from the Western Pangasinian General Hospital (WPGH), 
dated in 1976, showed that the Veteran was treated for complaints 
of common colds, and weakness, with a six-month history of 
productive cough.  He was found to have "far-advanced" 
pulmonary tuberculosis.  The reports indicated that he did not 
respond to treatment, and that he expired that same month.  

A VA X-ray report, dated in February 1994, showed that a July 
1976 chest X-ray report had been reviewed, and that the 
impression was "extensive bilateral parenchymal disease, with 
homogenous consolidation in the upper lung fields."

A statement from P.F., M.D., dated in August 1993, showed that 
this physician indicated that he was 89 years old, that he was no 
longer practicing medicine, that he treated the Veteran in March 
1951, and that these records were no longer available.  
An affidavit from Dr. P.F., dated in March 1995, showed that he 
asserted that he treated the Veteran on May 1, 1949 for 
complaints of coughing since service, and that he was advised to 
take Vitamin C and "calamansi juice and eggs to supplement his 
diet"; on March 5, 1951, the Veteran was treated for coughing, 
sweating, chest pain, and breathing discomfort, diminishing 
appetite, and loss of weight; the Veteran told him that he began 
exhibiting symptoms during service in 1948, while operating a 
bulldozer and driving trucks, and that he had been hospitalized 
on February 16, 1949 in Garapan, and that he was released on 
March 2, 1949, followed by return to the Philippines on April 3, 
1949, and discharge from the Philippine Scouts on April 20, 1949; 
Dr. P.F. stated that, "his complaints are greatly influenced by 
the circumstances in connection with his operation of heavy 
equipment when in the service of the 509th Engineering Depot in 
Saipan," that tuberculosis can take a long time between 
infection and exhibition of symptoms, and that his records had 
all been destroyed.  

Three letters from the Veteran, addressed to various government 
agencies, dated in 1970, 1974, and 1976, collectively showed that 
the Veteran asserted that he had been hospitalized for pulmonary 
tuberculosis between February 16, 1949 and March 2, 1949, at the 
U.S. Army Medical Service Sub-Unit, Garapan, Saipan, Marianas 
Islands, and that his unit at the time was Detachment #1, 509th 
Engineering Depot Company, APO 244 (the Board notes that one of 
these letters, dated in June 1976, is addressed to VA, and that 
it appears to be a claim for service connection, however, there 
is nothing to show that it was ever received by VA).  

In May 2008, the RO sent a request to the NPRC to furnish all 
available medical and dental records, and relevant records from 
the surgeon general's office, or, if none were available, to 
search the sick reports and morning report for Detachment #1, 
509th Engineering Depot Company, APO 244 (#1/509th EDC) from 
February 16, 1949.  

In June 2008, a cover letter was received from the NPRC which 
stated that, "all available SMRS (service medical records) 
and/or SGOS (surgeon general's office), "mailed sick and morning 
reports," had been sent.  The attachments included two "morning 
reports" for #1/509th EDC, both dated in February 1949.  Neither 
of the attachments noted the Veteran's name or showed that any 
member of the unit was hospitalized.  A document titled "Special 
Orders Number 41," dated February 23, 1949, indicated that the 
Veteran had been transferred to #1/509th EDC.  

Two affidavits, from P.M. (the Veteran's brother), and D.Q., 
dated in May 1993, essentially asserted that the Veteran had 
served in Saipan, with duties as a driver and crane operator, and 
that after separation from service he had told them that he had 
an illness/disease during service.  

In written statements, the appellant asserted that the Veteran 
incurred pulmonary tuberculosis during service, with post-service 
treatment for this disease in March 1951.  She stated that the 
Veteran's records of treatment from 1951 were not available.   

At the time of the RO's June 2009 rating decision, there were no 
service treatment reports of record.  The only post-service 
treatment reports were dated in 1976, which showed that the 
Veteran was treated for advanced pulmonary tuberculosis.   
Although there were two statements from Dr. P.F. in support of 
the claim, the RO had determined that his statements were not 
credible.  There was no competent and probative evidence to show 
that the Veteran's cause of death was related to his service.  

The evidence received since the RO's June 2009 rating decision 
includes a statement from C.D.M., M.D., of the Mallare Medical 
Clinic, dated in July 1976 (the WPGH reports indicate that Dr. 
C.D.M. was the Veteran's admitting physician in 1976).  Dr. 
C.D.M. states that the Veteran:

. . . is diagnosed with positive service 
connection Far Advanced T.B. Mild Type, 
Chronic, incurred by him during his 
employment as heavy equipment (crane) 
operator, and truck driver of the 509th 
Engineer Depot, and Construction Company, 
on 2nd World War.  He is further certified 
that according to his Chest X-ray result at 
P.P.H. laboratory, supported by actual 
examination and other procedures done, has 
found that Mild Type, Chronic Far Advanced 
T.B. at P.P.H. - manifested within the 
regulatory period.  Except service 
connection, no other causes of diagnosis 
findings.  Far advanced T.B. positive 
service connection.     

This evidence, which was not of record at the time of the June 
2009 decision, is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  The Board further finds that this evidence 
is material.  Although this statement suffers from a number of 
defects, discussed infra, it is competent evidence which shows 
that the Veteran's cause of death may have been related to his 
service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
a new and material analysis, the credibility of the evidence is 
to be presumed); Hodge, 155 F.3d at 1363 (noting that new 
evidence could be sufficient to reopen a claim if it contributes 
to a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it would 
not be enough to convince the Board to grant a claim).  The Board 
therefore finds that the submitted evidence is both new and 
material and that it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore reopened.  The appeal is granted to this extent only.  

III.  Service Connection

The Board's discussion of the law and evidence in Part II is 
incorporated herein.
The Board finds that the claim must be denied.  There are no 
service treatment reports of record, and they may have been 
destroyed at a 1973 fire at the NRPC.  In such cases, the Court 
has rejected the argument that there should be an "adverse 
presumption" against VA where service medical records have been 
lost or destroyed while in the Government's control, including 
records destroyed in the 1973 fire at the NPRC.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  Here, over the years the 
Veteran had asserted (and the appellant currently asserts) that 
he was hospitalized for treatment of pulmonary tuberculosis for 
about two weeks in 1949.  However, these assertions are not 
supported by the Veteran's unit's personnel reports, to include 
the available morning reports.  Furthermore, the earliest post-
service treatment reports of record are dated in 1976, which is 
about 26 years after separation from service.  At that time, the 
Veteran was noted to report a history of symptoms that did not 
exceed six months, i.e., "a six-month history of productive 
cough."  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the Board finds that there is 
insufficient competent and probative evidence showing that the 
Veteran has the claimed condition that was caused by his service, 
and there is no competent and probative evidence to show that the 
Veteran had tuberculosis that was manifested to a compensable 
degree within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  

To the extent that the appellant argues that the Veteran's death 
is due to exposure to radiation during service, the Board has 
considered the application of the regulations pertaining to 
radiation exposure.  However, the Veteran is not shown to have 
been a "radiation-exposed Veteran," pulmonary tuberculosis is not 
a radiogenic disease, and there is no competent evidence of 
record to show that the Veteran had lung cancer, or which 
associates the Veteran's pulmonary tuberculosis with exposure to 
radiation (during service, or otherwise).  See generally 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.309(d)(3), 3.311 
(2010); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In reaching this decision, the Board has considered the two 
statements of Dr. P.F.  However, the Board finds that this 
evidence is not credible.  The Board stresses that its conclusion 
in this matter is not predicated on the finding that any one of 
the following factors is dispositive of the issue, rather, the 
Board's decision is based on the full context of the evidence.  
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence").  

This evidence shows that Dr. P.F. stated that he was 89 years old 
as of 1993, that he was no longer practicing medicine, and that 
his records of the Veteran's treatment were not available.  He is 
therefore recalling treatment allegedly provided to the Veteran 
at least 43 years before.  In his 1993 statement, Dr. P.F. 
asserted that he first treated the Veteran on March 5, 1951.  In 
his 1995 statement, he asserted that he first treated the Veteran 
on "May 1, 1949," and that he had been his attending physician 
"since his release from the Philippine Scouts in 1949."  Dr. 
P.F. has not explained why he omitted mention of the Veteran's 
1949 treatment in his 1993 statement.  Furthermore, in his 1995 
letter, Dr. P.F. stated that he obtained the Veteran's history 
from him during the course of treatment in March 1951 "in order 
to reconcile my findings."  However, there is nothing to show 
that the Veteran had a claim pending before VA at the time, and 
it is unclear why he needed such highly detailed information 
(discussed below), or why he had to "reconcile" his findings.  
In this regard, given the lack of actual treatment reports, these 
statements include details that would require a highly 
exceptional and prodigious memory, and they include exceedingly 
unusual details that are not commonly contained in nonservice 
medical reports.  For example, these statements provide the exact 
dates of the Veteran's alleged inservice hospitalization, the 
location of the military hospital, the exact date that the 
Veteran was sent back to the Philippines from Guam, the exact 
date of separation from service, the Veteran's inservice duties, 
his military unit, and its location.  They also include a 
detailed account of the treatment allegedly provided in 1951, as 
well as the Veteran's claimed symptoms at that time, and the 
results of a sputum sample.  Finally, these statements do not 
discuss the Veteran's relevant post-service medical history, 
i.e., the 25-year gap without evidence of treatment between 1951 
and the Veteran's 1976 treatment.  Given the foregoing, the Board 
concludes that Dr. P.F.'s statements are not credible, and that 
they warrant no probative value.  Madden; Neives-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical 
opinions as to a nexus may decline in probative value where the 
physician fails to discuss relevant post-service medical 
history).  

With regard to the 1976 statement from Dr. C.D.M., this physician 
clearly asserts that service connection is warranted for 
pulmonary tuberculosis because this condition was incurred during 
service.  However, this report was not received by VA until 
December 2009; no explanation has been provided for the 33-year 
delay.  In addition, the Court has held that most of the 
probative value of a medical opinion comes from its reasoning.  
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this case, there are no service treatment reports, and the 
previously discussed service reports do not support the assertion 
that the Veteran was treated or hospitalized for tuberculosis 
during his service.  The basis for Dr. C.D.M.'s conclusion is not 
stated, nor does he discuss the Veteran's relevant post-service 
medical history.  In addition, to the extent that it asserts that 
pulmonary tuberculosis was "manifested within the regulatory 
period," as this report is dated in 1976, over 26 years after 
separation from service, it is not credible evidence that this 
condition was manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Given the foregoing, this evidence is not considered credible, or 
probative, and it does not warrant a grant of the claim.  Madden; 
Stefl; Kowalski; Neives-Rodriguez.  

With respect to the appellant's contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess competence and 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board also has a duty to assess the credibility and weight 
given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that the Veteran's 
cause of death is related to his service, which ended in 1949.  
Lay assertions are competent evidence to show that the Veteran 
experienced respiratory symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
an appellant's ability to prove his or  her claim of entitlement 
to disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  Lay 
persons do not have the requisite skill, knowledge, or training, 
to be competent to provide a diagnosis of the cause of the 
Veteran's death, or to state whether a condition was caused by 
service, to include as due to exposure to radiation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions does not 
render her statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, there are no 
service treatment reports of record, the post-service medical 
records do not show any relevant treatment prior to 1976, and 
there is no competent and probative evidence of a nexus between 
the Veteran's cause of death and his service, to include as due 
to radiation exposure.  Given the foregoing, the Board finds that 
the service records and the post-service medical evidence 
outweigh the appellant's contentions, and the lay statements, to 
the effect that the Veteran's cause of death is related to his 
service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received to reopen the claim 
for service connection for the cause of the Veteran's death, and 
the appeal, to this extent only, is granted.  

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


